Case 2:18-cv-02217-SJO-FFM Document 87-1 Filed 10/08/18 Page 1 of 4 Page ID #:2183



    1 HARDER LLP
        CHARLES J. HARDER (CA Bar No. 184593)
    2
        RYAN J. STONEROCK (CA Bar No. 247132)
    3   132 S. Rodeo Drive, Fourth Floor
        Beverly Hills, California 90212
    4
        Telephone: (310) 546-7400
    5   Facsimile: (310) 546-7401
    6
        Email:      CHarder@HarderLLP.com
                    RStonerock@HarderLLP.com
    7
      Attorneys for Defendant
    8 DONALD J. TRUMP
    9                       UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
   10
   11   STEPHANIE CLIFFORD a.k.a.                Case No. 2:18-cv-02217-SJO-FFM
        STORMY DANIELS a.k.a. PEGGY
   12                                            DECLARATION OF
        PETERSON, an individual,
                                                 CHARLES J. HARDER
   13
                                                 IN SUPPORT OF MOTION OF
                     Plaintiff,
   14                                            DEFENDANT DONALD J. TRUMP
                                                 TO DISMISS PLAINTIFF’S
   15          v.
                                                 DECLARATORY RELIEF
   16                                            CAUSE OF ACTION FOR LACK
        DONALD J. TRUMP a.k.a. DAVID
                                                 OF SUBJECT MATTER
   17   DENNISON, an individual,
                                                 JURISDICTION
        ESSENTIAL CONSULTANTS, LLC, a
   18
        Delaware Limited Liability Company,
   19   MICHAEL COHEN, an individual, and
   20
        DOES 1 through 10, inclusive,
                                                 Assigned for All Purposes to the
   21
                                                 Hon. S. James Otero
                Defendants.
   22
   23
   24                                            Action Filed: April 30, 2018

   25
   26
   27
   28
                                             1
                              DECLARATION OF CHARLES J. HARDER
Case 2:18-cv-02217-SJO-FFM Document 87-1 Filed 10/08/18 Page 2 of 4 Page ID #:2184



    1                     DECLARATION OF CHARLES J. HARDER
    2        I, Charles J. Harder, declare:
    3        1.     I am an attorney duly licensed to practice before all courts of the State of
    4 California and in the U.S. District Court for the Central District of California, among
    5 other courts. I am a partner of the law firm Harder LLP, counsel of record for
    6 Defendant Donald J. Trump (“Mr. Trump”). I make this declaration based on my
    7 own personal knowledge and, if called and sworn as a witness, I could and would
    8 competently testify hereto.
    9        2.     Attached hereto as Exhibit A is a true and correct copy of Mr. Trump’s
   10 covenant related to the Settlement Agreement at issue in plaintiff Stephanie Clifford’s
   11 (“Plaintiff”) declaratory relief claim in this action, which was provided to Plaintiff’s
   12 counsel on September 8, 2018.
   13        3.     Attached hereto as Exhibit B is a true and correct copy of Plaintiff’s
   14 Opposition to Mr. Trump’s Motion to Transfer, filed in the matter of Clifford v.
   15 Trump, United States District Court, Southern District of New York, case number 18-
   16 cv-03842-JMF, on August 7, 2018, which is available on the Pacer website for the
   17 Southern District of New York (https://ecf.nysd.uscourts.gov). On or about August 8,
   18 2018, that action was transferred to the United States District Court, Central District
   19 of California, case number 18-cv-06893-SJO-FFM.
   20        4.     Attached hereto as Exhibit C is a true and correct copy of the transcript
   21 of Plaintiff’s nationally televised interview that aired on 60 Minutes on March 25,
   22 2018 which, according to numerous news reports, was watched by twenty-two million
   23 viewers. The transcript was obtained from the following URL:
   24 https://www.cbsnews.com/ news/stormy-daniels-describes-her-alleged-affair-with-
   25 donald-trump-60-minutes-interview/.
   26        5.     Attached hereto as Exhibit D is a true and correct copy of a certified
   27 transcript of the appearance by Plaintiff and her attorney, Michael Avenatti, on The
   28 View on April 17, 2018. Videos of the appearance by Plaintiff and Mr. Avenatti can
                                              -2-
                               DECLARATION OF CHARLES J. HARDER
Case 2:18-cv-02217-SJO-FFM Document 87-1 Filed 10/08/18 Page 3 of 4 Page ID #:2185



    1 be viewed at the following URLs:
    2               a. Part I: https://www.youtube.com/watch?v=DFEoyIGbRBg
    3               b. Part II: https://www.youtube.com/watch?v=dgDvyku4B5s and
    4               c. Part III: https://www.youtube.com/watch?v=htmbDkAgA2Q
    5        6.     Attached hereto as Exhibit E is a true and correct copy of a tweet from
    6 the twitter account for The View, confirming Plaintiff’s and Mr. Avenatti’s
    7 appearance on The View on September 12, 2018, which was obtained from the
    8 following URL: https://twitter.com/TheView/status/1039857185923186689. Videos
    9 of the appearance by Plaintiff and Mr. Avenatti can be viewed at the following URLs:
   10               a. Part I: https://www.youtube.com/watch?v=0yRpdxL8oaU
   11               b. Part II: https://www.youtube.com/watch?v=fWyWoa-9hUo
   12               c. Part III: https://www.youtube.com/watch?v=H50zl1qYfp8
   13        7.     Attached hereto as Exhibit F is a true and correct copy of an uncertified
   14 transcript of the appearance by Plaintiff on Saturday Night Live on May 5, 2018,
   15 which was prepared by junior attorney Theodore Nguyen at my law firm. A video of
   16 Plaintiff’s appearance can be viewed at the following URL:
   17 https://www.youtube.com/watch?v=K1K8s-tQGqY.
   18        8.     At my instruction and under my supervision, Mr. Nguyen compiled a list
   19 of all television news appearances by Plaintiff and Mr. Avenatti between March 6,
   20 2018 (the date Plaintiff filed her initial action against Mr. Trump) and August 24,
   21 2018. Mr. Nguyen performed this task by reviewing news organizations’ websites
   22 and social media accounts including CNN, ABC, NBC, CBS and others, and
   23 compiling a list of each individual appearance, by date. According to Mr. Nguyen’s
   24 analysis, Plaintiff and/or Mr. Avenatti have appeared on no less than 143 national
   25 television news shows, to talk about Plaintiff’s accusations against Mr. Trump and/or
   26 the ensuing litigation. Attached hereto as Exhibit G is the chart that Mr. Nguyen
   27 prepared, listing each of the television news appearances. A separate declaration of
   28 Theodore Nguyen, attesting to his work, can be prepared and provided to the Court
                                             -3-
                              DECLARATION OF CHARLES J. HARDER
Case 2:18-cv-02217-SJO-FFM Document 87-1 Filed 10/08/18 Page 4 of 4 Page ID #:2186



    1 upon request.
    2        9.       Attached hereto as Exhibit H is a true and correct copy of the
    3 Amazon.com page for Plaintiff’s book, entitled Full Disclosure, released on October
    4 2, 2018, which can viewed at the following URL:
    5 https://www.amazon.com/gp/product/B07GC83R9T.
    6        10.      Attached hereto as Exhibit I is a true and correct copy of a September 8,
    7 2018 email exchange between myself, my partner, Ryan Stonerock, and Plaintiff’s
    8 counsel.
    9        11.      Attached hereto as Exhibit J is a true and correct copy of a September
   10 27, 2018 email Mr. Stonerock sent to Plaintiff’s counsel, offering to further meet and
   11 confer on Mr. Trump’s then-contemplated motion to dismiss for lack of subject matter
   12 jurisdiction. As of the date of this declaration, no response to this email has been
   13 received from Plaintiff’s counsel.
   14        I declare under penalty of perjury under the laws of the United States of
   15 America that the foregoing is true and correct.
   16              Executed on October 8, 2018, at Los Angeles, California.
   17
   18
   19                                        CHARLES J. HARDER
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                               -4-
                                DECLARATION OF CHARLES J. HARDER
